United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-484
Issued: October 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2009 appellant filed a timely appeal from the December 10, 2009
nonmerit decision of the Office of Workers’ Compensation Programs denying an oral hearing
request. As more than one year has elapsed between the most recent merit decision of the Office
issued on November 6, 2000 and the filing of the appeal on December 15, 2009, the Board lacks
jurisdiction to review the merits of this case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office’s Branch of Hearings and Review properly denied
appellant’s request for a hearing as untimely.
On appeal, appellant contends that the Office “withheld his diagnosis, prognosis and
capacity to properly adjudicate the claim, which led to a government false indictment.”
1

See 20 C.F.R. § 501.3(d)(2). For final decisions issued by the Office on and after November 19, 2008, the
Board’s authority is limited to appeals which are filed within 180 days from the date of issuance of the Office’s
decision. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On July 23, 1992 appellant, then a 35-year-old maintenance laborer, filed a traumatic
injury claim alleging that on that date he got on the elevator at work and injured his upper and
lower back when the elevator missed the 4th floor and jammed between floors. By letter dated
October 27, 1992, the Office accepted appellant’s claim for thoracic and lumbar strain and sprain
and paid wage-loss compensation for temporary disability from September 10, 1992 to
May 3, 1993. Appellant returned to work full time in a light-duty capacity on May 4, 1993. The
Office accepted appellant’s claim for a recurrence of disability for intermittent periods in June
and July 1993. Appellant returned to light-duty work full time on May 23, 1994.
On September 10, 1999 appellant filed a claim alleging a recurrence of the accepted
injury on August 25, 1999. By decision dated December 6, 1999, the Office denied appellant’s
claim for a recurrence. By decision dated November 1, 2000 finalized November 6, 2000, the
Office hearing representative affirmed the Office’s December 6, 1999 decision denying the
recurrence claim. Additionally, it found that appellant failed to establish a new injury.
In an undated letter to the Office’s Branch of Hearings and Review received on
September 9, 2009, appellant stated that he “would like to exercise” his appeal rights in the
November 6, 2000 decision. He requested that it “reconsider the Dec[ember] 6, 1999 decision
appeal and consider it as the timely appeal wa[i]ving all statutory limits in the November 6, 2000
decision....” Appellant reiterated his request “for reconsideration” and argued, inter alia, that
there were due process violations and that there was illegal removal information in his
government record, citing examples.
By decision dated December 10, 2009, the Office treated appellant’s letter as a request
for an oral hearing or review of the written record. It then denied appellant’s request as it was
untimely filed and further found that the issue could be resolved via reconsideration.
LEGAL PRECEDENT
Section 8124(b) of the Act,2 concerning a claimant’s entitlement to a hearing before an
Office representative, states: Before review under section 8128(a) of this title, a claimant ... not
satisfied with a decision of the Secretary ... is entitled, on request made within 30 days after the
date of issuance of the decision, to a hearing on his claim before a representative of the
Secretary.3
The Board has held that section 8124(b)(1) is unequivocal in setting forth the time
limitation for requesting hearings. A claimant is entitled to a hearing as a matter of right only if

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8124(b)(1).

2

the request is filed within the requisite 30 days.4 Even where the hearing request is not timely
filed, the Office may within its discretion, grant a hearing and must exercise this discretion.5
ANALYSIS
The Board finds that this case is not in posture for decision. In its December 10, 2009
decision, the Office denied appellant’s request for an oral hearing. However, after review of the
appellant’s request, the Board finds that he was not requesting an oral hearing. In fact, he had
already had an oral hearing before the hearing representative on July 19, 2000. In his letter to the
Branch of Hearings and Review, appellant specifically stated that he wished the Office “to
reconsider the Dec[ember] 6, 1999 decision.” Additionally, prior to listing what he contended
were due process violations, etc., appellant again requested “reconsideration.” The Board
concludes that appellant’s undated letter to the Office, received on September 9, 2009, is a
request for reconsideration. Thus, the Office should have treated appellant’s letter as a request
for reconsideration of the Office’s decision of November 6, 2000.6 Accordingly, this case is
remanded for the Office to address his request for reconsideration, to be followed by any further
development and the issuance of an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

4

Tammy J. Kenow, 44 ECAB 619 (1993).

5

Id.

6

See e.g., Lovell Sims, Docket No. 05-1044 (issued September 15, 2005) wherein the Board set aside the Office’s
decision denying a request for review of the written record as untimely and remanded the case for proper
consideration of appellant’s reconsideration request. The Board found that although appellant’s request was
addressed to the Office’s Branch of Hearings and Review, was mischaracterized by the Office and was indeed a
request for reconsideration.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 10, 2009 is set aside and the case remanded for further
consideration consistent with this opinion.
Issued: October 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

